Name: Commission Regulation (EC) NoÃ 345/2005 of 28 February 2005 amending the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 1.3.2005 EN Official Journal of the European Union L 55/7 COMMISSION REGULATION (EC) No 345/2005 of 28 February 2005 amending the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 13(8) thereof, Whereas: (1) The corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 333/2005 (2). (2) On the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered. (3) The corrective amount must be fixed according to the same procedure as the refund. It may be altered in the period between fixings, HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1784/2003 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 53, 26.2.2005, p. 18. ANNEX to the Commission Regulation of 28 February 2005 fixing the corrective amount applicable to the refund on cereals (EUR/t) Product code Destination Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 6th period 9 1001 10 00 9200         1001 10 00 9400 A00 0 0 0 0 0   1001 90 91 9000         1001 90 99 9000 C01 0  0,46  0,92  0,92  10,00   1002 00 00 9000 A00 0 0 0 0 0   1003 00 10 9000         1003 00 90 9000 C02 0  0,46  0,92  0,92  20,00   1004 00 00 9200         1004 00 00 9400 C03 0  0,46  0,92  0,92  40,00   1005 10 90 9000         1005 90 00 9000 A00 0 0 0 0 0   1007 00 90 9000         1008 20 00 9000         1101 00 11 9000         1101 00 15 9100 C01 0  0,63  1,26  1,26  15,00   1101 00 15 9130 C01 0  0,59  1,18  1,18  15,00   1101 00 15 9150 C01 0  0,54  1,09  1,09  15,00   1101 00 15 9170 C01 0  0,50  1,00  1,00  15,00   1101 00 15 9180 C01 0  0,47  0,94  0,94  15,00   1101 00 15 9190         1101 00 90 9000         1102 10 00 9500 A00 0 0 0 0 0   1102 10 00 9700 A00 0 0 0 0 0   1102 10 00 9900         1103 11 10 9200 A00 0 0 0 0 0   1103 11 10 9400 A00 0 0 0 0 0   1103 11 10 9900         1103 11 90 9200 A00 0 0 0 0 0   1103 11 90 9800         NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). C01 : All third countries with the exception of Albania, Bulgaria, Romania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro, the former Yugoslav Republic of Macedonia, Lichtenstein and Switzerland. C02 : Algeria, Saudi Arabia, Bahrain, Egypt, United Arab Emirates, Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Lybia, Morocco, Mauritania, Oman, Qatar, Syria, Tunisia and Yemen. C03 : All third countries with the exception of Bulgaria, Norway, Romania, Switzerland and Lichtenstein.